*18ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-13(b) recommending that GLENN W. BANKS of STILLWATER, who was admitted to the bar of this State in 1982, be immediately temporarily suspended from the practice of law after pleading guilty to knowingly or purposely manufacturing and/or possessing with intent to distribute, marijuana in a quantity of more than one-half ounce, in violation of N.J.S.A. 2C:35-5a(Z) and N.J.S.A. 2C:35-5b(ll), a third-degree crime, and good cause appearing;
It is ORDERED that GLENN W. BANKS is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GLENN W. BANKS pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that GLENN W. BANKS be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.